Pelton, J.
1. A summons of garnishment issued and directed to “Hotel Richmond Incorporated” is properly issued and directed even though the corporate name of the garnishee is “Hotel Richmond Inc.”
2. Where such summons was admittedly served on an agent of the corporation, but where the officer made a return on the affidavit and bond that he served the summons on “Richmond Hotel and W. P. Martin, a corporation, by handing the same in person to'W. P. Martin, agent in charge of the office and business of said corporation at Augusta,” and no answer is filed, and a judgment is taken against the garnishee the defects in the return were cured by the judgment. It was too late, after judgment, to move to set aside the judgment against the garnishee on the ground that the return of service was improperly made, in the absence of fraud or mistake.
3. The mere failure of the court to mark a case against the garnishee “in default” on his docket is no ground for setting aside a final judgment against it. Accordingly, it was error for the court to set aside the judgment against the garnishee on the ground that “Hotel Richmond Inc.” was never served.

Judgment reversed.


Stephens, P. J., and Sutton, J., conour.